Citation Nr: 1127607	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-46 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A hearing was held on March 17, 2011, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned Acting Veterans Law Judge, sitting in Washington D.C. and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive and credible evidence of record shows that the Veteran's tinnitus is not causally or etiologically related to active service.     


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the appellant with notice in November 2007, prior to the initial decision on the claim in March 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran about the information and evidence that is necessary to substantiate his claim for service connection.  Specifically, the November 2007 letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.

Furthermore, the RO notified the Veteran about the information and evidence that VA will seek to provide.  In particular, the November 2007 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The November 2007 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Finally, the Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date in the November 2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the notification requirements have been met.

In addition, VA's duties to assist the Veteran have also been satisfied.  His service treatment records and all identified and available VA treatment records and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  As described in the REMAND portion below, the Veteran has reported that he underwent surgery in November 2010 at the Madison, Wisconsin VA Medical Center (VAMC) with respect to his ears and that the examining physician mentioned that his hearing loss may be related to his reported in-service acoustic trauma.  However, the Veteran did not state that the records pertained to his claim for service connection for tinnitus.  In fact, the Veteran stated that he has never received a test with respect to his tinnitus.  Thus, the Board may proceed with deciding the claim for service connection for tinnitus.  

The record shows that the Veteran was afforded a VA examination in January 2008.  In this regard, the Board finds that the VA examination is adequate as the examiner reviewed the pertinent records to include the service treatment records and post-service records, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.

Throughout the course of this appeal, the Veteran has contended that he was exposed to acoustic trauma in service which caused his tinnitus.  The Veteran's DD Form 214 shows that the Veteran's military occupational specialty was air cargo specialist.  Specifically, the Veteran stated that he was on the flightline during service and unloaded cargo.  However, during the March 2011 hearing, the Veteran also testified that he was given ear protection.  Even so, given the Veteran's military occupational specialty, the Board finds that the Veteran is competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  He also testified that he only experienced tinnitus in his right ear, not his left ear.  See hearing transcript, pg. 9.  

However, the service treatment records are completely negative for any notation, complaint, or diagnosis of tinnitus during active service.  In fact, the December 1973 separation examination is completely absent for any mention of tinnitus or its symptoms.  In addition, the Veteran underwent a periodic examination for the United States Army Reserves (USAR) in March 1975 and did not report experiencing any tinnitus or ringing of the ears.  

Following service, the Veteran's first complaints of ringing of the ears are documented in a 2003 private treatment record.  The June 2003 private treatment record noted that the Veteran reported that he suffered head trauma when he was two years old and that he began to experience tinnitus of the right ear and seizures after the trauma.  The June 2003 audio test record reveals a diagnosis of tinnitus with respect to the right ear.  

The Veteran was afforded a VA examination in January 2008.  The examiner reviewed the claims file and the Veteran complained of ringing in both ears.  The Veteran reported military noise exposure from working around loud aircraft and at the rifle range with M16s.  He denied any recreational noise exposure.  The Veteran stated that the tinnitus was not constant, but recurrent.  He explained that he has had tinnitus since 1975 and it reportedly occurs weekly and lasts for weeks at a time.  The examiner opined that the Veteran's tinnitus was not caused by or a result of his military service.  There was no documentation that the Veteran complained of tinnitus while in the service.  The Veteran reported that he first noticed the tinnitus in 1975, a year after he was discharged from the service.  

The Board acknowledges the Veteran's statements and testimony relating his current tinnitus to active service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

The Board also recognizes that the Veteran is competent to provide a diagnosis of tinnitus, i.e., ringing of the ears because it is not a complex medical question and is akin to varicose veins or a dislocated shoulder.  See Barr; Woehlaert; Jandreau; Charles.  Here, although the Veteran and his wife are capable of stating that the Veteran has had tinnitus since active service, the Board ultimately finds that they are not credible in this respect.  Initially, the Board notes that the Veteran testified during his March 2011 hearing, that he only experienced tinnitus in the right ear.  However, during his January 2008 VA examination report, he stated that he experienced tinnitus in both ears.  The Veteran has stated, in filing his claim and during the pendency of his appeal, that his tinnitus is related to the acoustic trauma that he experienced while working on the flight line during service.  However, the Board finds it significant that the Veteran did not report experiencing any tinnitus during his period of active service.  The December 1973 separation examination report is completely absent for any complaints or documentation of tinnitus.  Furthermore, the Veteran has stated that the tinnitus began in 1975.  The March 1975 periodic examination report is completely absent for any complaints or documentation of tinnitus.  In fact, the first mention of tinnitus is in a June 2003 private treatment record wherein the Veteran reported that he began experiencing tinnitus in his right ear following a head injury as a young child.  

The Board finds that the Veteran's current statements are inconsistent with statements he made prior to filing for compensation and conflict with the documentary evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  Therefore, although the Veteran can diagnose himself with tinnitus and the Veteran's wife can testify as to whether the Veteran had tinnitus since service, the Board finds that they are not credible with respect to the onset and etiology of the Veteran's tinnitus based on the aforementioned evidence.  

In addition, the most persuasive medical evidence of record, the January 2008 VA examination report, considered the Veteran's statements of noise exposure during service and provided a negative nexus opinion with a supporting rationale.  Therefore, the Board finds that the overall evidence of record weighs against the tinnitus being causally or etiologically related to service.
  
In sum, the Board acknowledges that the Veteran has a current diagnosis of tinnitus.  However, in order to establish service connection, there must be competent, credible, and persuasive evidence establishing an etiological relationship between an injury in service and the current disability.  After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

During the March 2011 video hearing, the Veteran testified that he underwent surgery for his ears in November 2010.  He explained that the examining physicians mentioned that the Veteran's acoustic trauma in service may have contributed to his hearing loss.  The claims file does not contain any VA treatment records since 2008 and it does not appear that any attempt was made to obtain the surgery records from November 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records may be relevant to the Veteran's claim for service connection for bilateral hearing loss and are considered in the possession of VA adjudicators, a remand is necessary to obtain these outstanding records the Veteran has identified.  38 U.S.C.A. § 5103A(b),(c).  Therefore, VA must obtain records of relevant medical treatment and surgery of the Veteran at the Madison VA Medical Center from 2008 through the present.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

The VA treatment records also indicate that the Veteran receives some form of disability insurance.  It is unclear as to whether the Veteran may receive social security disability benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, the Veteran should be asked to clarify as to whether he receives social security benefits.  If so, then the RO should obtain the identified records.  

Finally, as the Veteran's claim for service connection for bilateral hearing loss is being remanded for additional development, the Board finds that an additional VA examination is required.  The record shows that the Veteran was afforded a VA examination in January 2008.  The Veteran was diagnosed with bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was not caused by or a result of his military service.  The examiner opined that a hearing loss was not found in the right ear until June 2003 and that the loss is consistent with age related hearing loss for males his age.  However, the evidence also appears to suggest that the hearing loss could be related to meningitis, head trauma as a child, or a seizure disorder requiring surgery in 1988 and 2008.  Here, it would have been helpful had the January 2008 VA examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Thus, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his bilateral hearing loss.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records, including any surgery reports, from 2008 to the present from the Madison, Wisconsin VAMC.  If these records are unavailable, it should be documented in the claims file and the Veteran notified.  

2.  The Veteran should be asked to clarify whether he receives Social Security Administration disability benefits.  If so, the AMC/RO should obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning the claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as an air cargo specialist and he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  In addition, the examiner should specifically address the other possible causes for the Veteran's hearing loss to include the head trauma he experienced as a child, the past diagnosis of meningitis, and the surgeries for his seizure disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


